NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

JOEL ST. GERMAIN,                               No. 13-35376

             Petitioner - Appellant,            D.C. No. 9:12-cv-00108-DLC

       v.
                                                MEMORANDUM*
MIKE FERRITER, Montana Department
of Corrections,

             Respondent - Appellee.

                  Appeal from the United States District Court
                           for the District of Montana
               Dana L. Christensen, Chief District Judge, Presiding

                            Submitted March 5, 2015**
                                Portland, Oregon

Before: FISHER, PAEZ and IKUTA, Circuit Judges.

      Joel St. Germain appeals the dismissal of his petition for habeas corpus

under 28 U.S.C. § 2254 collaterally attacking his convictions under Montana law.

We affirm.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The petition is untimely. The one-year statute of limitations period expired

on June 3, 2012, but St. Germain did not file his habeas petition until June 21,

2012. Contrary to St. Germain’s assertions, the state did not waive its statute of

limitations defense. It has consistently maintained throughout the course of this

litigation that the petition was time-barred. Cf. Wood v. Milyard, 132 S. Ct. 1826,

1831-32 (2012).

      AFFIRMED.




                                          2